Citation Nr: 18100389
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 13-26 979
DATE:	April 11, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The appeal for entitlement to Montgomery GI Bill Chapter 30 benefits is dismissed.
FINDING OF FACT
In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that he wanted to withdraw his appeal concerning entitlement to Montgomery GI Bill Chapter 30 benefits.
CONCLUSION OF LAW
The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to Montgomery GI Bill Chapter 30 benefits have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service from August 1990 to October 1990.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from       an April 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in     December 2017.  A transcript is of record.  
The Veteran also presented testimony at a videoconference hearing before a different Veterans Law Judge in June 2017 on claims for service connection.  Those claims will be the subject of a separate Board decision.

 
Entitlement to Montgomery GI Bill Chapter 30 benefits
Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails        to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
In February 2018, prior to the promulgation of a decision in the appeal, the Board was advised that the Veteran wanted to withdraw his appeal concerning entitlement to Montgomery GI Bill Chapter 30 benefits.  As the Veteran has withdrawn his 



appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Van Wambeke, Counsel 

